92 F.3d 1190
78 A.F.T.R.2d 96-5722, 96-2 USTC  P 50,373
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.TONY AND SUSAN ALAMO FOUNDATION, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.TONY AND SUSAN ALAMO FOUNDATION, INC., TRANSFEREE, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.TWENTIETH CENTURY HOLINESS TABERNACLE, TRANSFEREE, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.v.COMMISSIONER OF INTERNAL REVENUE, Appellee.MUSIC SQUARE CHURCH, INC., Transferee,v.COMMISIONER OF INTERNAL REVENUE, Appellee.
No. 95-2709.
United States Court of Appeals,Eighth Circuit.
Submitted March 12, 1996July 12, 1996.

Before MAGILL, GIBSON, and HEANEY, Circuit Judges.
PER CURIAM.


1
The Tony and Susan Alamo Foundation, Inc., Twentieth Century Holiness Tabernacle, and Music Square Church, Inc., appeal the tax court's1 decisions granting the Commissioner's motions for summary judgment.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable David Laro, United States Tax Court Judge